DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 6/16/2021.
Claims 1-14 and 16-21 are pending and have been examined.

Reasons for Allowance
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record teaches converging nozzles including stepped portions, as taught by Gibson (US 3,176,697) and Hopkinson (US 3,11,091), the prior art of record does not teach, suggest or motivate a first portion including first passage having a cross sectional area which becomes smaller in a flow direction of the washing water; wand a second portion including second passage in communication with the first passage, a sub-jet hole which passes through the jet nozzle, such that an outer side of the jet nozzle is in communication with one of the first passage and the second passage, and an opening/closinq member movable between an open position to open the sub-jet hole and a closed position to close the sub-jet hole, in the context of claim 1.
Similarly, with respect to claim 18, the prior art of record does not teach, suggest or motivate a vane movably provided to change a direction of the washing water jetted from the jet nozzle to the basket; and a sub-vane, disposed adjacent to the jet nozzle, configured to be rotated between a standby position at which the sub-vane is spaced apart from the flow direction of the washing water and a reflecting position at which the sub-vane is disposed in the flow direction of the washing water to reflect .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711